Case 19-21290-GLT      Doc 32   Filed 08/26/19 Entered 08/26/19 15:44:48        Desc Main
                                Document     Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

CHERYL A. SIEROCKI,                                    Bankruptcy No. 19-21290-GLT

             Debtor,                                   Chapter 13

CHERYL A. SIEROCKI,                                    Document No.

             Movant,                                   Related to Doc. No. 31

      vs.                                              Hearing Date and Time:
                                                       October 8, 2019 at 9:00 a.m.
NO RESPONDENT.


         NOTICE OF HEARING AND RESPONSE DEADLINE REGARDING
             DEBTOR’S MOTION TO DISMISS CHAPTER 13 CASE

TO THE RESPONDENTS:

      You are hereby notified that the Movant seeks an order affecting your rights or
property.

        You are further instructed to file with the Clerk and serve upon the undersigned
attorney for Movant a response to the Motion by no later than September 12, 2019, in
accordance with the Federal Rules of Bankruptcy Procedure, the Local Rules of this
Court, and the general procedures of the presiding judge as found on the Court’s
webpage at www.pawb.uscourts.gov. If you fail to timely file and serve a written
response, an order granting the relief requested in the Motion may be entered and the
hearing may not be held. Please refer to the calendar posted on the Court’s webpage to
verify if a default order was signed or if the hearing will go forward as scheduled.

      You should take this Notice and the Motion to a lawyer at once.

      A hearing will be held on October 8, 2019 at 9:00 a.m. before Judge Gregory L.
Taddonio in Courtroom A, 54th Floor, U.S. Steel Tower, 600 Grant Street, Pittsburgh, PA
15219. Only a limited time of ten (10) minutes is being provided on the calendar. No
witnesses will be heard. If there is an issue of fact, an evidentiary will be scheduled by
the Court for a later date.
Case 19-21290-GLT    Doc 32   Filed 08/26/19 Entered 08/26/19 15:44:48     Desc Main
                              Document     Page 2 of 2




Date of Service: August 26, 2019            /s/ Robert O Lampl
                                            ROBERT O LAMPL
                                            PA I.D. #19809
                                            JOHN P. LACHER
                                            PA I.D. # 62297
                                            DAVID L. FUCHS
                                            PA I.D. # 205694
                                            RYAN J. COONEY
                                            PA I.D. #319213
                                            Counsel for the Debtor
                                            223 Fourth Avenue, 4th Floor
                                            Pittsburgh, PA 15222
                                            (412) 392-0330 (phone)
                                            (412) 392-0335 (facsimile)
                                            Email: rlampl@lampllaw.com
